*578In addition to quashing most of the subpoena duces tecum served on appellants on the ground that most of the subpoena’s document requests were overbroad, burdensome and oppressive, seeking material well beyond the legitimate scope of petitioner-respondent’s need in defending a Maryland divorce action, the IAS court should have granted appellants a protective order limiting the scope of their deposition testimony to the issues raised in item 1 of the subpoena, so that they will be questioned only as to whether respondent’s wife received monies and/or any other property from them between January 1, 1999 to the present and, if so, to what extent (cf. Matter of Ayliffe & Cos., 166 AD2d 223, Iv denied 76 NY2d 714). Concur — Williams, P.J., Tom, Rosenberger and Friedman, JJ.